RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 07a0093p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                  X
                                                   -
 RACHED HAMIDA BEN HAMIDA; SONIA HOUCINE

                                     Petitioners, -
 BEN HAMIDA,
                                                   -
                                                   -
                                                       No. 06-3134

                                                   ,
          v.                                        >
                                                   -
                                                   -
                                     Respondent. -
 ALBERTO GONZALES, Attorney General,

                                                   -
                                                  N
                             On Appeal from the Board
                               of Immigration Appeals.
                           Nos. A78 371 078; A78 371 079.
                                   Argued: February 2, 2007
                              Decided and Filed: March 7, 2007
                   Before: MARTIN, COLE, and GILMAN, Circuit Judges.
                                     _________________
                                          COUNSEL
ARGUED: Marshal E. Hyman, MARSHAL E. HYMAN & ASSOCIATES, Troy, Michigan, for
Petitioners. John W. Blakeley, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent. ON BRIEF: Marshal E. Hyman, Russell R. Abrutyn, MARSHAL E.
HYMAN & ASSOCIATES, Troy, Michigan, for Petitioners. Sara L. Niles, Mark L. Gross,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
                                     _________________
                                         OPINION
                                     _________________
       BOYCE F. MARTIN, JR., Circuit Judge. Rached Hamida Ben Hamida (Rached) and Sonia
Houcine Ben Hamida (Sonia), husband and wife, appeal the denial of their applications for asylum,
withholding of removal, and protection under the Convention Against Torture. Because the BIA’s
adverse credibility finding was supported by substantial evidence, we deny their petition.
                                                I
       The Ben Hamidas are natives and citizens of Tunisia, who married there in 1996. They
entered the United States on August 13, 1999, as nonimmigrant visitors for pleasure, with



                                                1
No. 06-3134               Ben Hamida, et al. v. Gonzales                                                     Page 2


permission to remain until August 12, 2000.1 Since their arrival in the United States, Rached and
Sonia have had three children. (Sonia was pregnant with their third child at the time of their hearing
before the IJ.) On May 9, 2000, while still lawfully in the United States, they applied for asylum
with the Immigration and Naturalization Service.
         Following a merits hearing on September 8, 2004, the Immigration Judge (IJ) denied their
applications for relief and ordered the Ben Hamidas to be removed to Tunisia. The IJ found that
Rached’s story (explained in detail below) was inconsistent with his application, corroborative
witnesses, and a corroborative document pertaining to his incarceration. The IJ further found that
even if Rached were to be believed, nothing in his story would have risen to the level of past
persecution. On January 10, 2006, the Board of Immigration Appeals (BIA) adopted and affirmed
the IJ’s decision in a one-page order. The BIA agreed with the IJ’s conclusion that Rached was not
credible and his explanations for the inconsistencies in his story were unavailing. We have
jurisdiction to review the BIA’s final order of removal pursuant to Section 242 of the Immigration
and Nationality Act, 8 U.S.C. § 1252(a)(1).
                                                         II
                                                         A
        The IJ, acting on behalf of the Attorney General, has discretionary authority to grant asylum
to those applicants who qualify as “refugees.” 8 U.S.C. § 1158(b)(1). Thus, the determination of
whether to grant asylum is broken down into two inquiries: (1) whether the applicant qualifies as
a “refugee” under section 1101(a)(42)(A); and (2) “whether the applicant merits a favorable exercise
of discretion by the Attorney General.” Ouda v. INA, 324 F.3d 445, 451 (6th Cir. 2003) (internal
quotation marks and citations omitted). A refugee is someone unwilling to return to his or her home
country “because of persecution or a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opinion.” 8 U.S.C.
§ 1101(a)(42)(A).
        We review factual findings, which include adverse credibility findings, under the substantial
evidence standard. Yu v. Ashcroft, 364 F.3d 700, 703 & n.2 (6th Cir. 2004). These findings “are
conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.”
8 U.S.C. § 1252(b)(4)(B). An adverse credibility finding should be based on the heart of an asylum
applicant’s claim, not “based on an irrelevant inconsistency.” Sylla v. INS, 388 F.3d 924, 926 (6th
Cir. 2004) (quoting Daneshvar v. Ashcroft, 355 F.3d 615, 619 n.2 (6th Cir. 2004)). Because the BIA
issued a brief order which adopted the IJ’s findings, we review the IJ’s decision directly. Singh v.
Ashcroft, 398 F.3d 396, 401 (6th Cir. 2005).
                                                         B
         After a review of each individual basis used to support the IJ’s adverse credibility finding,
we conclude that while many were irrelevant, or in fact, not even inconsistent, there is sufficient
inconsistency in the record to support the IJ’s conclusion, especially in light of the extremely
deferential standard of review to which we must adhere. See Sylla, 388 F.3d at 925-26 (explaining
that under the substantial evidence standard, “[a] reviewing court should not reverse ‘simply because
it is convinced that it would have decided the case differently’”) (quoting Klawitter v. INS, 970 F.2d
149, 151-52 (6th Cir. 1992)).



         1
          Sonia was allowed to enter because she was touring the United States with other students from the University
of Tunis. Rached received permission to accompany her.
No. 06-3134               Ben Hamida, et al. v. Gonzales                                                      Page 3


                          i. The IJ’s Proper Reliance on Certain Inconsistencies
        Rached claims that he was persecuted by the Tunisian government for being a member of
the Islamic Orientation Movement, although he denies this affiliation.2 According to Rached, his
problems began in 1987, when the Tunisian police broke into his house while he was studying for
his high school final exams. Although his brother Mohamed was arrested, Rached claims that he
was somehow able to escape arrest. However, later that year, Rached was arrested when he went
to the police station to submit a paper for school, and allegedly remained in jail for two months
thereafter. 3Although Rached’s asylum application did not provide details of his detention, in his
reply letter to the INS’s Intent to Deny letter, and later during his hearing, Rached claimed that
while he was imprisoned he was kept in a dirty cell, not provided with enough food, and often not
allowed to sleep. Rached also stated that while he was not beaten, the guards threatened to sexually
assault him and placed a big dog in his cell at night. Rached contends that for the twelve years
between his release from prison and his departure to the United States, he was under constant
surveillance, police came to his home multiple times a year, and he was required to report to police
on a daily basis.
        Rached alleges that after two months in jail, he was released, and that six months after his
release, the case against him was dismissed. As proof of his time in jail and subsequent release,
Rached provided a translated document from the Ministry of Justice in which Rached was named
as “suspect number 31.” Joint App’x at 230-232. The IJ took issue with the fact that the translated
document does not provide any discussion of suspect number 31’s alleged crimes, although the
document contains discussion of allegations against other suspects. Further, nothing in the
translated document demonstrates that Rached and suspect number 31 are the same person.
Ultimately, the IJ concluded that there was no evidence whatsoever that Rached had ever been
arrested. While this lack of evidence is not technically an inconsistency, the omission undermines
Rached’s reliance on the alleged arrest as evidence of persecution.4
        We also find that Rached’s inconsistent statements regarding his education and employment
provide adequate grounds upon which to base an adverse credibility finding. The IJ found it
unusual—and we agree—that despite his alleged problems with the government, Rached was still
able to obtain a high school diploma and undergraduate and master’s degrees from the University
of Tunis, a free, government-sponsored university. Rached contends that he avoided getting into
trouble with the government because his school used a blind grading method. But this does not
explain why the government would have allowed Rached to enroll in the school in the first place.
The adverse credibility finding is thus supported by the seeming inconsistency of the government




         2
           One factor that contributed to the IJ’s adverse credibility determination was that Rached appeared equivocal
as to whether he was a member of the Islamic Orientation Movement. While Rached denies having any affiliation with
the Movement, the IJ found that at one point during his hearing, Rached appeared to slip and state that he was in fact
part of the group. Rached’s personal statement attached to his asylum application also seems to imply that he was
involved in the Islamic Orientation Movement.
         3
          This letter, dated July 25, 2000, was a response to an “Intent to Deny” letter sent to Rached by the INS on
July 11, 2000. The INS’s letter was not presented to the IJ and is not in the record.
         4
           Although the IJ stated that the original, untranslated “Misdemeanor Judgment” document from the Ministry
of Justice was never produced, a document with Arabic writing and containing dates identical to those in the translated
“Misdemeanor Judgment” document is in the Joint Appendix. Joint App’x at 233-39. Thus, unless this Arabic document
was not originally provided, the IJ appears to have overlooked it.
No. 06-3134                Ben Hamida, et al. v. Gonzales                                                         Page 4


allowing Rached to complete college and graduate school, and even5paying for it, but going out of
its way to prevent him from getting a teaching job after graduation.
        There is a great deal of confusion regarding Rached’s employment in Tunisia. At his
hearing, Rached claimed that in 1992 he briefly held a job as a teacher at a government school, but
after forty days as a government teacher, the Minister of Education sent him a letter firing him
“because of political reason [sic] because [he] was arrested.” Joint App’x at 87. In his asylum
application, Rached stated that he was unemployed due to the government’s accusations that he
belonged to the Islamic Movement. The IJ found his statement that he was unemployed to directly
contradict the biographical information attached to his application, which provided that he worked
as a “private teacher” at a “private school” for four years and two months. In his later testimony at
his hearing, Rached attempted to clarify by explaining that because the government barred him from
working as a teacher, he was forced to secretly tutor small groups of students.
        The IJ found these inconsistencies to be particularly noteworthy because Rached claimed in
his personal statement attached to his asylum application that when he went to the Ministry of
Interior to ask why he could not get a job teaching, he was told: “[y]ou are an opponent of the
government. Therefore, you are deprived of work, even teaching at private institutions and private
lessons.” Joint App’x at 40-41 (quoting Joint App’x at 248) (emphasis added). Yet Rached still was
able to earn an income after being fired. Further, at oral argument, the Ben Hamidas’ attorney stated
that Rached was only prevented from obtaining government work. Thus, Rached has been entirely
inconsistent in explaining the extent of this alleged teaching ban — an issue we deem central to his
claim of persecution.
        The strongest basis for the IJ’s adverse credibility finding concerns the length of Rached’s
employment. Rached claimed in his reply to the INS’s Intent to Deny letter, and Sonia agreed
during the hearing when the letter was read to her, that Rached privately tutored for two years. But
as mentioned above, Rached’s asylum application stated that he worked as a “private teacher” in a
“private school” for four years and two months. We have held that an inconsistency concerning a
span of time may not be enough to justify an adverse credibility finding. For example, in Yu, we
characterized an applicant’s testimony that he spent ten days in Singapore, Malaysia, and Thailand
in order to avoid police, while documents read fifteen days, as a minor inconsistency that taken
alone, “would be an inadequate basis for an adverse credibility finding.” 364 F.3d at 704.
However, there is a big difference between forgetting whether one spent ten or fifteen days avoiding
police, and whether one spent two years or over four years at a particular job. When faced with this
significant discrepancy, which goes to the heart of Rached’s claim that the government deprived him
of work, we cannot say that the IJ’s adverse credibility finding was in error.
                  ii. The IJ’s Improper Reliance on Largely Irrelevant Inconsistencies
       The IJ took issue with the fact that none of the allegations concerning Rached’s alleged
imprisonment were listed in his application, despite the fact that6the application asked for a detailed
description of each instance of mistreatment or threat by others. The IJ also noted that with respect

         5
           Along a similar line, we note that Rached tried for five years to obtain, and eventually received, a passport to
study in France. (By the time he finally received a passport, he did not need it because he had already completed his
education in Tunisia.) We find it odd that Tunisian authorities would require Rached to report to officials on a daily
basis, yet give him a passport allowing him to study in another country.
         6
          The IJ also took issue with the length of time Rached alleged he spent in prison, noting conflict between
Rached’s assertion that he had been detained for two months, and his earlier statement that he had been detained for “a
while.” Joint App’x at 39, 114. As the phrase “a while” could mean two months in some contexts, we agree with
Rached’s counter-argument that the IJ’s belief that “a while” must have meant merely a few hours or days is “pure
speculation or conjecture on his part.” Appellant’s Br. at 24; see Liti v. Gonzales, 411 F.3d 631, 637 (6th Cir. 2005)
No. 06-3134                Ben Hamida, et al. v. Gonzales                                                         Page 5


to the alleged threat of sexual assault, his mother knew nothing about it, and his wife did not know
about it until she read Rached’s reply letter. However, we have explained that the failure of an
applicant to provide an exhaustive list of details in his original asylum application does not amount
to an inconsistency warranting an adverse credibility finding, given that “the circumstances
surrounding the application process do not often lend themselves to a perfectly complete and
comprehensive recitation of an applicant’s claim to asylum or withholding.” Liti v. Gonzales, 411
F.3d 631, 638 (6th Cir. 2005) (quoting Secaida-Rosales v. INS, 331 F.3d 297, 308 (2d Cir. 2003)).
Liti also approved of the Second Circuit’s observation that
         the form utilized by the INS for applications for asylum and withholding provides
         half a page for the applicant to explain why he or she is seeking asylum, and no more
         than two inches to recount mistreatment or threats against the applicant or the
         applicant’s family by the government or other groups. Although the application
         invites the applicant to attach additional pages, we think the small space on the form
         itself would hardly indicate to an applicant that the failure to include every detail
         regarding the basis for asylum could later lead to an adverse credibility finding when
         the applicant elaborates on them in the course of a deportation hearing.
Id. (quoting Secaida-Rosales, 331 F.3d at 308). Therefore, Rached’s initial failure to include every
detail does not support an adverse credibility finding.
        Further, we disagree with the IJ’s conclusion that Rached’s failure to disclose to his wife and
mother the alleged threats of sexual assault support an adverse credibility finding, as an applicant’s
shame about such events may cause the applicant to withhold details from loved ones. See Tan v.
United States Attorney General, 446 F.3d 1369, 1372 (11th Cir. 2006) (noting that an applicant
claiming to be the victim of a sexual assault did not initially tell her boyfriend about the event until
her pastor in the United States convinced her it was not her fault, and did not apply for asylum due
to shame until her pastor convinced her to apply); Fiadjoe v. Attorney General, 411 F.3d 135, 159-
60 (3d Cir. 2005) (rejecting the BIA’s adverse credibility finding because, in part, it failed to
consider the fact that an asylum applicant did not feel comfortable telling an INS officer about past
sexual abuse, despite a statement by the applicant’s psychologist that “[g]iven the extreme shame
that surrounds [sexual abuse] issues in general they are difficult for both men and women to discuss.
With the addition of the cultural factors surrounding [the applicant’s] experiences in particular, it
should be of no surprise at all that she would be reluctant to discuss these issues with anyone . . . .”).
Given the nature of the alleged threat of sexual assault, see Joint App’x7 at 207, it is unsurprising that
Rached initially failed to disclose the details to his wife and mother.
        Rached also wrote in his reply letter to the INS that one time when police came to his house,
they “sexually assaulted” his mother. Yet during her testimony, his mother claimed that they never
assaulted her in any way. When examined about this discrepancy, Rached attempted to clarify that
his mother was sexually harassed, not assaulted. Joint App’x at 192 (“Forgive me, sir, because I


(noting that an adverse credibility finding cannot be based on “speculation and conjecture”) (quoting Shire v. Ashcroft,
388 F.3d 1288, 1296 (9th Cir. 2004)).
         7
            The government claims that Rached was inconsistent by first alleging in his reply letter that he was sodomized,
and then testifying at his hearing that he was merely harassed. The IJ found that “at least the impression is that there
probably was a homosexual sodomy and it was forced.” Joint App’x at 42. However, Rached never wrote in his reply
letter that he was sodomized (his actual language was “[t]he prison guards sexually abused me,” and he then describes
what amounts to a threat of abuse, Joint App’x at 207). Even if we accept that one could have such an “impression” from
reading it, this does not amount to an inconsistency. To be sure, Rached claims he was “sexually abused.” However,
he may have simply been confused by the difference between “sexual abuse” and “sexual harassment,” just as he was
confused by the difference between “sexual assault” and “sexual harassment” with respect to police officers’ conduct
toward his mother (see infra).
No. 06-3134           Ben Hamida, et al. v. Gonzales                                             Page 6


thought assault is harass. They harass her.”). He stated that the police went into her room while she
was partially undressed and sleeping and began calling her names. The IJ found Rached’s “assault”
versus “harassment” justification unavailing. However, we do not find the IJ’s reliance on this
discrepancy—which was apparently due to a language barrier or translation error—to be convincing.
        Rached alleges that Sonia suffered two miscarriages due to the government’s actions. The
IJ viewed this story with skepticism, noting that Rached’s mother and wife claimed the miscarriages
occurred in different years. (Sonia claimed they occurred in each of the two years following the year
of their marriage, while Rached’s mother claimed they occurred during the same year as their
marriage and the following year.) In other words, the IJ relied on the fact that Rached’s wife stated
that she miscarried in 1997 and 1998, while Rached’s mother recalled that her daughter-in-law
miscarried in 1996 and 1997. We find that an IJ’s use of this “inconsistency” to support a finding
of adverse credibility nothing short of absurd.
        While our analysis reveals, on balance, that the IJ’s adverse credibility finding is supported
by substantial evidence, we take issue with many of the alleged “inconsistencies” the IJ deemed
necessary to rely upon — some of which are not true inconsistencies or are so irrelevant that we are
left with the impression that the IJ reached for anything he could find. This does not assist us in our
review, and therefore we encourage IJs to concentrate their efforts on relevant and legitimate
inconsistencies. See N’Diam v. Gonzales, 442 F.3d 494, 501 (6th Cir. 2006) (Martin, J., concurring)
(“The least we can ask of the immigration court is to provide a thorough and complete analysis for
its determination beyond identifying minor inconsistencies, cultural differences, or language
barriers.”) (citation omitted).
                                                  C
         The Ben Hamidas make an alternative claim that the IJ and BIA failed to consider their
eligibility for “humanitarian asylum.” Under the rule announced in Matter of Chen, 20 I. & N. Dec.
16, 19 (BIA 1989), in rare instances, an applicant may be eligible for asylum where he “has suffered
under atrocious forms of persecution,” even where there is little likelihood of future persecution.
See also Vaduva v. INS, 131 F.3d 689, 690 (7th Cir. 1997) (explaining that it is a “rare case where
past persecution is so severe that it would be inhumane to return the alien to his native country even
in the absence of any risk of future persecution.”). In 1990 this rule was codified in 8 C.F.R.
§ 1208.13(b)(1)(iii), which provides:
       An applicant described in paragraph (b)(1)(i) of this section who is not barred from
       a grant of asylum under paragraph (c) of this section, may be granted asylum, in the
       exercise of the decision-maker’s discretion, if:
       (A) The applicant has demonstrated compelling reasons for being unwilling or
       unable to return to the country arising out of the severity of the past persecution; or
       (B) The applicant has established that there is a reasonable possibility that he or she
       may suffer other serious harm upon removal to that country.
         The Ben Hamidas claim that they qualify for humanitarian asylum under (B), the “other
serious harm” prong. They argue that even if the harm they faced in Tunisia did not qualify as
“persecution,” it still qualifies as “other serious harm.” In other words, any harm suffered need not
rise to the level of “persecution.” But contrary to their argument, we have explained that the “[other
serious harm] provision provides a second avenue of relief for victims of past persecution whose fear
of future persecution on account of a protected ground has been rebutted by evidence of changed
country conditions or of safe harbors within his or her home country.” Liti, 411 F.3d at 641-42
(emphasis added and citation omitted). The Justice Department has acknowledged that asylum may
be appropriate for applicants who were persecuted in the past and risk future persecution on non-
statutory grounds. Id. at 642. However, as explained above, the Ben Hamidas have failed to offer
No. 06-3134           Ben Hamida, et al. v. Gonzales                                           Page 7


credible evidence that they were persecuted in Tunisia. Therefore, their claim for humanitarian
asylum must fail.
                                                 III
       An applicant may be granted withholding of removal based on the same five grounds as
asylum. However, the standard for withholding of removal is more stringent. The applicant must
provide evidence showing that there is a “clear probability” that his or her life would be threatened
on account of race, religion, nationality, membership in a particular social group, or political
opinion. Mullai v. Ashcroft, 385 F.3d 635, 639 (6th Cir. 2004). Because of this higher burden of
proof, an applicant who fails to meet the statutory eligibility requirements for asylum must
necessarily fail to meet the requirements for withholding of removal. Allabani v. Gonzales, 402 F.3d
668, 675 (6th Cir. 2005).
       Because we find that the Ben Hamidas have failed to meet the requirements for asylum, their
claim for withholding of removal also must fail. Id.
                                                 IV
        An applicant seeking relief under the Convention Against Torture (CAT) does not need to
show that torture will occur on account of one of the five statutory grounds listed above. Rather,
torture may be based on any reason so long as it is inflicted by, instigated by, or done with the
consent or acquiescence of a government official or someone acting in official capacity. Torture
occurs when
       any act by which severe pain or suffering, whether physical or mental, is
       intentionally inflicted on a person for such purposes as obtaining from him or her or
       a third person information or a confession, punishing him or her for an act he or she
       or a third person has committed or is suspected of having committed, or intimidating
       or coercing him or her or a third person.
8 C.F.R. § 1208.18(a)(2). In order to be granted relief, an applicant must show that it is more likely
than not that he or she will be tortured upon return to his or her country. 8 C.F.R. § 208.16(c)(2).
        Rather than proffering other, non-statutory grounds for relief under CAT, the Ben Hamidas
base their CAT claim on the same grounds proffered for their claims for asylum and withholding
of removal. Just as the Ben Hamidas have failed to demonstrate that persecution is more likely than
not to occur, likewise, they have offered no evidence demonstrating that torture (based on the same
alleged government conduct as their persecution claim) is more likely than not to occur upon their
return. Therefore, their request for relief under CAT fails. See Yu, 364 F.3d at 703 n.3 (citing
Mikhailevitch v. INS, 146 F.3d 384, 391 (6th Cir. 1998)).
                                                  V
       In sum, there is substantial evidence to support the IJ’s adverse credibility finding. We deny
the Ben Hamidas’ petition for review.